DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 9-12of U.S. Patent No. 11,458,673 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 15 of the instant application is met by U.S. Patent No. 11,458,673 B2 claiming  a dispensing apparatus for preparing a blended resin for additive manufacturing, said apparatus comprising: (Claim 6 recites a system comprising an apparatus) : (a) a dispensing port configured to dispense resin to a build region of an additive manufacturing apparatus; (claim 6, paragraph i) (b) a mixer in fluid communication with said dispensing port; (claim 6, paragraph ii) ( (c) at least two or three resin feed units operatively associated with said mixer, each of said feed units configured for operative association with a separate resin supply container;  (claim 6, paragraph iii) ( (d) a controller operatively associated with each of said resin feed units, said controller configured to dispense resin from at least two or three resin feed units through said mixer and dispensing port in a desired ratio; (claim 6, paragraph iv) ( (e) at least one first unique identifier reader operatively associated with said controller and configured to read a unique identifier associated with the separate resin supply containers, (claim 6, paragraph v).

Claim 16 of the instant application is met by U.S. Patent No. 11,458,673 B2 claiming  
wherein said mixer comprises a static or dynamic mixer. (claim 9)

Claim 17 of the instant application is met by U.S. Patent No. 11,458,673 B2 claiming  apparatus of claim 15, wherein said at least two or three resin feed units comprises at least four precursor resin feed units. (claim 10) 

Claim 18 of the instant application is met by U.S. Patent No. 11,458,673 B2 claiming  apparatus of claim 15, wherein said resin feed units comprise pumps, valves, or a combination thereof. (claim 11) 

Claim 19 of the instant application is met by U.S. Patent No. 11,458,673 B2 claiming, further comprising a compressed gas supply configured for operative association with each of said resin feed units. (claim 12).

Claim 20 of the instant application is met by U.S. Patent No. 11,458,673 B2 claiming  
apparatus of claim 15, further comprising a gas exchange unit operatively associated with said mixer and said dispensing port, said gas exchange unit configured to: (a) enrich said blended resin with oxygen, (b) deplete said blended resin of nitrogen, or (c) both enrich said blended resin with oxygen and deplete said blended resin of nitrogen. (claim 6, paragraph vii). 


Claim Rejections - 35 USC § 112
Claims 1, 9, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the claim recites “irradiating said object with light at a different wavelength from that used in said producing step (d),” rendering the claim indefinite. Claim 1 recites an optional step (d) that does not recite a wavelength. Therefore, it is not clear if claim 9 requires two different wavelengths. For purposes of examination, the step (d) will be considered optional and no first wavelength is required. Appropriate correction is required. 
Regarding claim 11, the claim recites “(ii) filler, (iii) or combination therefore” but does not recite a first “(i)”. Therefore it is not clear which elements can be combined. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, 12, 14, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (US 2017/0021566).

Regarding claim 1, Lund meets the claimed  method of making a three-dimensional object by additive manufacturing from a blended resin, the blended resin comprising (i) at least one light polymerizable first component and, (ii) optionally but preferably, at least one, or a plurality of, second solidifiable components that are different from said first component, said (Lund teaches 3D printing by first mixing in a mixing chamber two different resins, see [0028]) method comprising: 
(a) providing a first resin and a second resin, where the resins produce three- dimensional objects having different mechanical properties from one another when all are produced under the same process conditions; (Lund teaches resins to have different properties such as rigidity, density, melting point, see [0024])  (b) mixing said first and second resins with one another to produce said blended resin, (a second source material storage container 170 may contain a second liquid resin source material [0043]) the blended resin producing a three-dimensional object having mechanical properties intermediate between that of objects produced by the first and second resins when all are produced under the same process conditions; and (Lund teaches the value of each physical characteristic proportional or otherwise based on the kinds and amounts of each source material included in the cured mixture, see [0024]) (c) dispensing said blended resin to the build region of an additive manufacturing apparatus; (printing the mixture at determined positions [0029])  and then (d) optionally but preferably producing a three-dimensional object from said blended resin in said apparatus.(producing an object [0029]).

Regarding claim 2, Lund meets the claimed  method of claim 1, further comprising: (e) optionally washing said three-dimensional object; and (f) further curing said three-dimensional object. (the method may include exposing an extruded light-curable mixture to a light source, causing the mixture to cure and solidify [0029]) 
Regarding claim 3, Lund meets the claimed  wherein at least one of said first resin and said second resin is a dual cure resin provided as a pair of precursor resins, (Lund teaches 3D printing by first mixing in a mixing chamber two different resins, see [0028]) and said mixing step comprises mixing all members of each of said dual cure resins and/or pair of precursor resins with one another. (Lund teaches mixing a curing catalyst with the resin in the mixing chamber, [0022]).

Regarding claim 4, Lund meets the claimed wherein: (i) one member of each of said pair of precursor resins is common to both of said dual cure resins; or (ii) each member of each of said pairs of precursor resins are different from one another. (Lund teaches mixing a curing catalyst with the resin in the mixing chamber, [0022], which meets the (ii) limitation)

Regarding claim 6, Lund meets the claimed wherein said mixing step is carried out by feeding or forcing said resins through a mixer. (Lund teaches three pumps 974 Fig. 9C, pipes 918, Fig. 9B)

Regarding claim 7,  Lund meets the claimed wherein said mixing step includes selecting a ratio at which said first and second resins are mixed together based on the mechanical properties desired in an object to be produced from said blended resin. (Lund teaches physical properties are achieved  based upon how much of each source material was used to produce the object [0097]) 

Regarding claim 8,  Lund meets the claimed, wherein said second solidifiable component is included in at least one of said resins and in said blended resin and comprises precursors to a polyurethane, polyurea, or copolymer thereof, a silicone resin, (UV-cured silicone [0047]) an epoxy resin, a ring-opening metathesis polymerization resin, a click chemistry resin, or a cyanate ester resin.

Regarding claim 9,  Lund meets the claimed wherein: (i) a further curing step (f) is carried out subsequent to said producing step (d) and is carried out by heating, (heating element to cause a heat-sensitive curing catalyst to cure [0091]) microwave irradiating, contacting said object to water, contacting said object to a polymerization catalyst, irradiating said object with light at a different wavelength from that used in said producing step (d) or a combination thereof; or (ii) a further curing step (f) is carried out concurrently with said producing step (d) and is carried out by heating, and wherein said producing step (d) is an exothermic reaction generating heat sufficient to carry out said further curing step (f).


Regarding claim 11,  Lund meets the claimed wherein at least one of said first and second resins comprises a pseudoplastic composition having at least one solid particulate dispersed (additives such as microspheres [0044])  therein, (ii) a filler, or (iii) a combination thereof.

Regarding claim 12, Lund teaches method of claim 1, wherein said object is produced by a production process based on both part configuration data (interpreting a three-dimensional CAD object file, [0031]) and blended resin data. (Lund teaches control of mixing to be determined by combining the resin data, see [0031], [0060])


Regarding claim 14,  Lund meets the claimed, wherein said producing step (d) is blocked or paused when a pre-determined time period since mixing and dispensing of said blended resin.(Lund teaches a mixture of either substance may require an amount of mixing time that may be specific to the substance [0072]. Examiner interprets this “mixing time” to meet the claimed pause time.)


Regarding claim 15, Lung meets the claimed dispensing apparatus for preparing a blended resin for additive manufacturing, said apparatus comprising: (a) a dispensing port configured to dispense resin to a build region of an additive manufacturing apparatus; (port 458, 568, 658, Fig. 4-6) (b) a mixer in fluid communication with said dispensing port; (mixing chamber 536, 546, 636, 646)  (c) at least two or three resin feed units operatively associated with said mixer, (three input ports 634, Fig. 6, three pumps 974 Fig. 9C, pipes 918, Fig. 9B) each of said feed units configured for operative association with a separate resin supply container; (each pump 974 is located below a storage container 970, Fig. 9A-9B)   (d) a controller operatively associated with each of said resin feed units, (control system described in [0039] and [0060]) said controller configured to dispense resin from at least two or three resin feed units through said mixer and dispensing port in a desired ratio; (e) at least one first unique identifier reader operatively associated with said controller and configured to read a unique identifier associated with the separate resin supply containers; (a radio frequency device coupled with the input port 234 and configured to identify a proper source material port, [0059])  (f) optionally but preferably, a second unique identifier reader operatively associated with said controller and configured to read a unique identifier associated with an additive manufacturing apparatus, or a build region of an additive manufacturing apparatus; and (g) optionally but preferably, at least one, or a plurality of, additive manufacturing machines operatively associated with said controller. (Examiner notes the final two limitations are optional). 

Regarding claim 16, Lung meets the claimed wherein said mixer comprises a static or dynamic mixer. (Lund teaches a static mixer 458, Fig. 4).


Regarding claim 18, Lung meets the claimed wherein said resin feed units comprise pumps, (three pumps 974 Fig. 9C, pipes 918, Fig. 9B)  valves, or a combination thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566).

Regarding claim 10,  Lund meets the claimed wherein said providing step comprises providing: (i) a first pair of precursor resins for a first dual cure resin, each precursor resin in a separate container, wherein at least one light polymerizable first component is contained in one member of said pair, and at least one reactant of said second solidifiable component is contained in the other member of said pair; which pair of precursor liquids when mixed together yield a first dual cure resin that can produce by additive manufacturing an object with a first set of mechanical properties; and (Lund teaches mixing a curing catalyst with the resin in the mixing chamber, [0022], and a second source material storage container 170 may contain a second liquid resin source material [0043])

Lund does not explicitly teach (ii) a second pair of precursor resins for a second dual cure resin, each precursor resin in a separate container, wherein at least one light polymerizable first component is contained in one member of said pair, and at least one reactant or catalyst of said second solidifiable component is contained in the other member of said pair; which pair of precursor liquids when mixed together yield a second dual cure resin that can produce by additive manufacturing an object with a second set of mechanical properties different from that of said first set of mechanical properties.
Lund depicts 4 storage containers 170 with tubing 118, Fig. 1, such that all 4 ingredients are mixed together at mixer 242, Fig. 2. Lund teaches a varying number of storage containers and/or source materials [0096]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the first pair of resin and curing catalyst with a second pair of resin and curing catalyst in order to optimize the physical characteristics (e.g. color, rigidity, density, conductivity, resistivity, melting point, etc.) of the final product, see [0024]. 



Regarding claim 17, Lund as modified does not explicitly meet the claimed wherein said at least two or three resin feed units comprises at least four precursor resin feed units. 
Lund depicts 4 feed units in Fig. 4-6, with 3 feed units going into the mixer. Lund depicts 4 storage containers 170 with tubing 118, Fig. 1, such that all 4 ingredients are mixed together at mixer 242, Fig. 2. Lund teaches a varying number of storage containers and/or source materials [0096]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include a fourth feed unit in the mixer in order to in order to optimize the physical characteristics (e.g. color, rigidity, density, conductivity, resistivity, melting point, etc.) of the final product, see [0024].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Pettis et al. (US 2013/0329258 A1).

Regarding claim 13,  Lund does not meet the claimed, further comprising recording part configuration data, object production data, and blended resin data for each object produced.
Pettis meets the claimed recording part configuration data, object production data, and blended resin data for each object produced. (user preferences or requirements may be stored, such as multi-color printing capability, build material options and capabilities, and so forth, [0032]. the metadata 304 as usage statistics covering, e.g., number of downloads, popularity, build results, and so forth, [0061]. Examiner notes the blended resin data is taught by Lund [0060] and the combination of Lund and Pettis meets the claimed database storing the blended resin data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the multiple 3D printers and database of Pettis with the single 3D printer and controller of Lund because it allows the processes to be performed in parallel for any number of simultaneous users, see [0081].


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Keating (US 2013/0295338).

Regarding claim 19, Lund does not explicitly teach the claimed, further comprising a compressed gas supply configured for operative association with each of said resin feed units 
Keating meets the claimed further comprising a compressed gas supply configured for operative association with each of said resin feed units. (Keating teaches 3D printing [0006]. Keating teaches pressurized resin and an additional hose delivers pressurized gas to mix with the resin, before it is sprayed out of the nozzle 635, see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include the gas supply to mix as taught by Keating because it improves 3D printing and speeds the curing, see [0056].

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Keating teaches increasing nitrogen gas in the supply, see [0060].
Rolland (US 2016/0137838) teaches gas inhibitors including oxygen to be supplied [0132], but not with a mixing unit, and teaches no mixing unit is needed [0264].
Regarding claim 5, the references of record do not teach or suggest the claimed:
the steps of: (i) enriching said blended resin with oxygen, (ii) depleting said blended resin of nitrogen, or (iii) both enriching said blended resin with oxygen and depleting said blended resin of nitrogen.

Regarding claim 20, the references of record do not teach or suggest the claimed:
a gas exchange unit operatively associated with said mixer and said dispensing port, said gas exchange unit configured to: (a) enrich said blended resin with oxygen, (b) deplete said blended resin of nitrogen, or (c) both enrich said blended resin with oxygen and deplete said blended resin of nitrogen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744